DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the:
“bypass hole is disposed at a left side or a right side from a position directly below the rotation shaft” (claim 4)
“the wall portion comprises a plurality of bypass holes; and wherein two or more of the bypass holes are disposed symmetrically with respect to the imaginary vertical plane” (claim 6)
“a wall surface which is parallel to the rotation axis and faces an inside of the recessed portion is formed at a lower end of the recessed portion” (claim 13)
“the motor housing has an integral and non-divisible structure, and wherein the bypass hole is a single hole portion formed in the structure” (claim 19)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 9 and 15 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 9 recites “substantially rectangular” in line 5; since neither the claims nor the specification define the term “substantially,” one of ordinary skill in the art would not be able to determine how close to rectangular a shape must be to be considered “substantially rectangular.” Claim 15 recites “the opening is located at a substantially same position as the reference wall surface” in lines 1-3; since neither the claims nor the specification define the term “substantially,” one of ordinary skill in the art would not be able to determine how close to the same position the opening must be located relative to the reference wall surface in order to be considered as a “substantially same position.” 
	Claim 19 recites “the motor housing has an integral and non-divisible structure” in lines 2-3. It is unclear what the term “non-divisible” means in this context; specifically, it is unclear if this refers to a capability of the structure (i.e., the structure is incapable of being divided), or if this refers to the structure itself (i.e., the structure is not divided). For examination purposes, the claim is interpreted as requiring the motor housing to be a one-piece, integral structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woollenweber et al. (US 6,102,672, hereinafter “Woollenweber”) in view of Oleson (US 9,664,194, hereinafter “Oleson”), and further in view of Gharaibah et al. (US 9,689,263, hereinafter “Gharaibah”).
Regarding claim 1, Woollenweber discloses (in the embodiment of Fig. 2, reproduced below for convenience) an electric compressor comprising: a rotation shaft 12 having a rotation axis and comprising a first end and a second end in a direction of the rotation axis (first and second ends of shaft 12 shown in Fig. 2); a compressor impeller 11 mounted on the first end of the rotation shaft and comprising a back surface 11a facing the second end (see Fig. 2); a motor 13 disposed between the first end and the second end of the rotation shaft (as shown in Fig. 2) and configured to rotate the rotation shaft and the compressor impeller (Col. 3 lines 25-27); and a wall portion 16b disposed between the compressor impeller and the motor (see Fig. 2) and configured to separate an impeller space in which the compressor impeller is located from a motor space (interior 16c) in which the motor is located (Fig. 2 shows wall portion 16b separating the space for impeller 11 from the interior 16c of motor housing 16), the wall portion comprising: a reference wall surface that faces the back surface of the compressor impeller and has a shape along the back surface (reference wall surface being the surface of wall 16b facing the impeller 11 in Fig. 2); a bypass hole 20 that passes through the wall portion (shown in Fig. 2), is configured to connect the impeller space to the motor space (Fig. 2 and Col. 4 lines 17-25 show the hole 20 fluidly connects the impeller space to the motor space), and comprises an opening at an end of the bypass hole that opens into the impeller space (the opening of hole 20 that is directly opposite impeller back wall 11a in Fig. 2).

    PNG
    media_image1.png
    494
    475
    media_image1.png
    Greyscale

Woollenweber is silent regarding a recessed portion that is disposed around the opening and is recessed from the opening and the reference wall surface.
However, Oleson discloses a fan 10 with an impeller (blades 12 and hub 14, Fig. 1) driven by an electric motor 18 (Fig. 2), with a casing 20a separating the impeller space from the motor space (see Fig. 2), with bypass holes (openings “O” in Fig. 4a, reproduced below for convenience) connecting the impeller space to the motor space for the purpose of ventilating the motor space (as described in Col. 5 lines 25-29), and a recessed portion (gutters “T” in Fig. 4a) that is disposed around the opening and is recessed from the opening and surrounding wall surface (as shown in Fig. 4a, a gutter “T” recessed from the surface of the casing 20a surrounds 

    PNG
    media_image2.png
    491
    462
    media_image2.png
    Greyscale

Oleson teaches the use of the disclosed recessed portion “T” for the purpose of guiding liquid (such as condensation, see for example Oleson, Col. 4 lines 16-19) around the hole in a desired direction away from components of the motor (Oleson, Col. 5 lines 3-15). As evidenced by Gharaibah, it is known that condensation accumulates on centrifugal compressor surfaces due to liquid contaminants present in the inlet gas (see Gharaibah, Col. 1 lines 38-49). 
Regarding claim 2, Woollenweber further discloses the bypass hole is disposed below the rotation axis (note Woollenweber, Fig. 2, shows two bypass holes 20 on opposite sides of the rotation axis of shaft 12; it is noted the claim does not establish a frame of reference, and depending on the frame of reference, either bypass hole may be considered as “below” the rotation axis).
Regarding claim 3, Woollenweber discloses the bypass hole is disposed directly below the rotation axis (as noted above, Woollenweber, Fig. 2, shows two bypass holes 20, either of which may be interpreted as “below” the rotation axis; see for example annotated Fig. 2 of Woollenweber below, in which the indicated bypass hole is directly below the rotation axis in the frame of reference where “below” corresponds to downwards in Fig. 2).

    PNG
    media_image3.png
    440
    475
    media_image3.png
    Greyscale


Regarding claim 4, Woollenweber further discloses the bypass hole is disposed at a left side or a right side from a position directly below the rotation shaft (as noted above, the claims do not establish a frame of reference to determine the direction of “below”; for example, if “below” corresponds to the direction normal to the cross-section shown in Woollenweber Fig. 2, both of the bypass holes 20 shown in Fig. 2 are disposed to the left or to the right of a position directly below the rotation shaft 12).
	Regarding claim 5, Woollenweber further discloses the bypass hole is disposed on an imaginary vertical plane passing through the rotation shaft (as shown in Woollenweber, Fig. 2, 
Regarding claim 6, Woollenweber further discloses the wall portion comprises a plurality of bypass holes (two bypass holes 20 shown in Fig. 2); and wherein two or more of the bypass holes are disposed symmetrically with respect to the imaginary vertical plane (as shown in Fig. 2, the two holes shown are disposed symmetrically relative to a vertical plane that is either parallel to the cross-section shown in Fig. 2, or perpendicular to the cross-section shown in Fig. 2). 
Regarding claim 7, Oleson further teaches the recessed portion at least partially surrounds the opening (see Oleson, Fig. 4a, which shows each recessed portion “T” partially surrounding an opening “O”).
Regarding claim 10, the combination of Woollenweber in view of Oleson, and further in view of Gharaibah, further discloses the recessed portion is a U-shaped groove portion (the U-shape of each recess “T” shown in Fig. 4a of Oleson) that surrounds an upper half of the opening (Oleson, Fig. 4a, shows the recesses “T” each surrounding half of a respective ventilation opening “O”; the combination of Woollenweber in view of Oleson, and further in view of Gharaibah, would result in the recessed portions surrounding half of the openings 20 of Woollenweber; it is noted the claim does not establish a frame of reference to strictly determine the direction of “upper,” and therefore any half surrounded by the recess may be considered an “upper” half).



Regarding claim 14, the combination of Woollenweber in view of Oleson, and further in view of Gharaibah, further discloses a wall surface which is inclined with respect to the rotation axis and faces an inside of the recessed portion is formed at a lower end of the recessed portion. (Oleson teaches the recessed portions “T” are formed by inclined side wall surfaces which face the inside of the recessed portions, see for example annotated Fig. 4a below; since the walls completely surround the recessed portions, at least some portions of the walls would be formed at a lower end of the recessed portion).

    PNG
    media_image4.png
    313
    490
    media_image4.png
    Greyscale



Regarding claim 15, Woollenweber discloses the opening is located at a substantially same position as the reference wall surface in the direction of the rotation axis, or at a position toward the second end from the reference wall surface in the direction of the rotation axis (as shown in Woollenweber, Fig. 1, the opening 20 is formed in the reference wall surface of wall 
Regarding claim 16, Woollenweber further discloses a motor housing 16 accommodating the motor in the motor space, wherein a part of the motor housing forms the wall portion (wall portion 16b is part of the motor housing 16 as shown in Woollenweber, Fig. 2). 
Regarding claim 19, Woollenweber further discloses the motor housing has an integral and non-divisible structure (as shown in Woollenweber, Fig. 2, the motor housing 16 is a one-piece integral unit), and wherein the bypass hole is a single hole portion formed in the structure (as shown in Woollenweber, Fig. 2, each bypass hole 20 is a single hole portion formed in wall 16b of the motor housing structure). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Woollenweber in view of Oleson, further in view of Gharaibah, and further in view of Woollenweber et al. (US 6,129,524, hereinafter “Woollenweber ‘524”).
Regarding claim 20, Woollenweber in view of Oleson, and further in view of Gharaibah, discloses the invention of claim 1 as set forth above.
Woollenweber further discloses a motor housing 16 (shown in Fig. 2) accommodating the motor in the motor space.
Woollenweber does not disclose the wall portion is a separate structure from the motor housing; rather, Woollenweber discloses the wall portion 16b is integral with the motor housing 16. 
. 

    PNG
    media_image5.png
    551
    605
    media_image5.png
    Greyscale


Allowable Subject Matter
Claims 8, 11-13, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record is Woollenweber et al. (US 6,102,672), in view of Oleson (US 9,664,194), and further in view of Gharaibah et al. (US 9,689,263), as applied in the rejections above.
	Regarding claim 8, the prior art of record, alone or in combination, fails to disclose, teach, or suggest the recessed portion surrounds an entire circumference of the opening. The recessed portion taught by Oleson instead only partially surrounds the ventilation openings “O,” and there is no motivation or rationale for one of ordinary skill in the art to modify the openings to completely surround the entire circumference of the openings.
	Claim 9 depends from claim 8, and includes the allowable matter set forth above for claim 8.
	Regarding claim 11, the prior art of record, alone or in combination, fails to disclose, teach, or suggest a discharge surface which is inclined with respect to the rotation axis and is directed toward the impeller space is formed at a lower end of the recessed portion. Neither Woollenweber, Oleson, nor Gharaibah discloses this feature, and there is no motivation or rationale for one of ordinary skill in the art to include the claimed discharge surface.
Claim 12 depends from claim 11, and includes the allowable matter set forth above for claim 11.
Regarding claim 13, the prior art of record, alone or in combination, fails to disclose, teach, or suggest a wall surface which is parallel to the rotation axis and faces an inside of the recessed portion is formed at a lower end of the recessed portion. Oleson discloses inclined wall surfaces forming part of the recessed portions “T”, but is silent as to that wall surface being parallel to the rotation axis instead of inclined, and there is no motivation or rationale for one of ordinary skill in the art to make the inclined surfaces parallel to the rotation axis.
Regarding claim 17, the prior art of record, alone or in combination, fails to disclose, teach, or suggest the motor housing further comprises a housing main body and an inner housing which is disposed concentrically inside the housing main body with respect to the rotation axis, wherein the housing main body comprises: an outer cylindrical portion which extends in the direction of the rotation axis; and a disc shaped outer end wall portion that is disposed at a side of the outer cylindrical portion which is closer to the first end of the rotation shaft than to the second end of the rotation shaft, wherein the inner housing comprises: an inner cylindrical portion which extends in the direction of the rotation axis; and a disc shaped inner end wall portion that is disposed at a side of the inner cylindrical portion which is closer to the first end of the rotation shaft than to the second end of the rotation shaft, and wherein the outer end wall portion and the inner end wall portion combine to form the wall portion. Woollenweber discloses a motor housing, however Woollenweber fails to disclose a two-part motor housing comprising a housing main body and an inner housing comprising the claimed features, and there is no motivation or rationale for one of ordinary skill in the art to modify the housing of Woollenweber as claimed.
Claim 18 depends from claim 17, and includes the allowable subject matter set forth above for claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745